
	
		I
		111th CONGRESS
		1st Session
		H. R. 1639
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Ms. Giffords (for
			 herself, Mr. Reyes,
			 Mr. Baca, Mr. Rodriguez, Mr.
			 Bilbray, and Mr. Ortiz)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Medicare Prescription Drug, Improvement, and
		  Modernization Act of 2003 to extend Federal reimbursement of emergency health
		  services furnished to undocumented aliens.
	
	
		1.Short titleThis Act may be cited as the
			 Border Health Care Relief Act of
			 2009.
		2.Extension of
			 Federal reimbursement of emergency health services furnished to undocumented
			 aliensSection 1011(a)(1) of
			 the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42
			 U.S.C. 1395dd note) is amended by striking 2008 and inserting
			 2012.
		
